DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/19/2022 is being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 15-16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Ohtake et al. (U.S. 2011/0047784), in view of Riepenhausen (DE 10 2012105564); (as disclosed in Applicant’s IDS).

Regarding claim 15, Ohtake in figures 1-8 discloses a method for manufacturing a vehicle decorative part, wherein the vehicle decorative part includes a decorative main body (radome 10) that is configured to be attached to a vehicle at a front side in a transmission direction of millimeter waves from a millimeter wave radar (radar 20, see paragraph 21) to decorate the vehicle and has a millimeter wave transparency (para. 21); and the decorative main body (10) includes a transparent member (transparent member 11), which is made of a plastic (para. 25), and a base (base member 16 and bright members 12), which is made of a plastic and located at a rear side in the transmission direction of the transparent member (11, see Figure 3A), and the base is divided into a front base (12) and a rear base (16), which is located at a rear side in the transmission direction of the front base (11). 
Ohtake does not disclose: “and a sheet-shaped heater having a heating element that emits heat when energized; the method comprising, after the transparent member, and the front base are formed sequentially, forming the rear base by insert molding using, as an insert, an intermediate molded part in which a main portion of the heater including the heating element is located at a rear side in the transmission direction of the front base. the method comprising, after the transparent member and the front base are formed sequentially, forming the rear base by insert molding using, as an insert, an intermediate molded part in which a main portion of the heater including the heating element is located at a rear side in the transmission direction of the front base”.
However, in the same field of endeavor, Riepenhausen in figures 1-6 teaches a method of manufacturing a vehicle decorative part (para. 1 of provided translated document) including: a sheet-shaped heater having a heating element (heating layer 14 and or hating foil 8) that emits heat when energized (para. 27); the method comprising, after the transparent member (thermoplastic material 13), and the front base (first layer 10 from a first plastic material 10 ') are formed sequentially (see page 8-9 (para. 27) of provided translation ), forming the rear base (second layer 9) by insert molding using, as an insert, an intermediate molded part in which a main portion of the heater including the heating element (14) is located at a rear side in the transmission direction of the front base (10). the method comprising, after the transparent member (13) and the front base (10) are formed sequentially, forming the rear base (9) by insert molding using, as an insert (Fig. 5), an intermediate molded part in which a main portion of the heater including the heating element (14) is located at a rear side in the transmission direction of the front base (10)
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to employ method of encapsulating the heating element of Riepenhausen in the vehicle decorative part of Ohtake to form the claimed invention in order to provide heating foils on some of the cladding elements to provide local heat to prevent the formation of ice, snow or water layers on this local area of the cladding element or to locally remove these disturbing environmental influences from the surface of the cladding part, thus keeping the local area free for the smooth passage of electromagnetic radiation. Additionally, to provide an injection molding process which allows a cost-effective, simple and high-quality production of an injection-molded cladding element for a motor vehicle with a variant-based local heating. (See Riepenhausen paragraph 1 of translation provide by Applicants)

Regarding claim 16, Ohtake in view of Riepenhausen (figures 1-6) teaches a vehicle decorative part wherein the heater (8) includes a through section (heating layer 14 of the heating foil 8) that extends through the heater in the transmission direction at a position separated at least from the heating element, the rear base (9) includes a joining section (section not including heating layer 14) that protrudes frontward in the transmission direction to fill the through section, and the joining section is joined directly or indirectly to the front base (13).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to employ the heating element of Riepenhausen in the vehicle decorative part of Ohtake to form the claimed invention in order to provide heating foils on some of the cladding elements to provide local heat to prevent the formation of ice, snow or water layers on this local area of the cladding element or to locally remove these disturbing environmental influences from the surface of the cladding part, thus keeping the local area free for the smooth passage of electromagnetic radiation. (See Riepenhausen paragraph 1 of translation provide by Applicants).

Regarding claim 18, Ohtake in figures 1-8 discloses a method for manufacturing a vehicle decorative part, wherein the vehicle decorative part includes a decorative main body (radome 10), the decorative main body (10) is configured to be attached to a vehicle at a front side in a transmission direction of millimeter waves from a millimeter wave radar (radar 20, see paragraph 21) to decorate the vehicle and has a millimeter wave transparency (para. 21), the decorative main body (10) includes a transparent member (transparent member 11), which is made of a plastic (para. 25), and a base (base member 16 and bright members 12), which is made of a plastic and located at a rear side in the transmission direction of the transparent member (11, see Figure 3A), and the base is divided into a front base (12) and a rear base (16), which is located at a rear side in the transmission direction of the front base (11), the method comprising, after the transparent member (11) and the front base (12) are formed sequentially (figures 4A-4D), forming the rear base (16, Fig. 4E). (See also Figures 6A-6G and/or para. 58-65)
 Moreover, for the sake of argument and in the same field of endeavor, Riepenhausen in figures 1-6 teaches a method of manufacturing a vehicle decorative part (para. 1 of provided translated document) comprising, after the transparent member (thermoplastic material 13), and the front base (first layer 10 from a first plastic material 10 ') are formed sequentially (see page 8-9 (para. 27) of provided translation ), forming the rear base (second layer 9) by insert molding using, as an insert, further, the method comprising, after the transparent member (13) and the front base (10) are formed sequentially, forming the rear base (9) by insert molding using, as an insert (Fig. 5).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to employ method of encapsulating the heating element of Riepenhausen in the vehicle decorative part of Ohtake to form the claimed invention in order to provide heating foils on some of the cladding elements to provide local heat to prevent the formation of ice, snow or water layers on this local area of the cladding element or to locally remove these disturbing environmental influences from the surface of the cladding part, thus keeping the local area free for the smooth passage of electromagnetic radiation. Additionally, to provide an injection molding process which allows a cost-effective, simple and high-quality production of an injection-molded cladding element for a motor vehicle with a variant-based local heating. (See Riepenhausen paragraph 1 of translation provide by Applicants)

Allowable Subject Matter
Claim 17 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Regarding claim 17, Ohtake in figures 1-8 discloses a vehicle decorative part wherein the front base (12) includes a general section and a protrusion that protrudes frontward in the transmission direction relative to the general section. However, Ohtake and Riepenhausen fail to teach or suggest: “and the insert molding is performed such that the through section of the heater communicates with a depression formed in a rear surface in the transmission direction of the front base at a position behind the protrusion.”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICARDO I MAGALLANES whose telephone number is (571)272-5960. The examiner can normally be reached M-F 0900 - 1800 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dameon Levi can be reached on (571) 272-2105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/RICARDO I MAGALLANES/Primary Examiner, Art Unit 2845